TO BE PUBLISHED

§§upreme Court of ziean A L

2017-SC-000025-KB
©ATE‘”L”V? k¢;v Qdmm,l>(

TIMOTHY MICHAEL LONGMEYER MOVANT

V. IN SUPREME COURT

KENTUCKY BAR ASSOCIATION - RESPONDENT
OPINION AND ORDER

Timothy Michael Longmeyer, Kentucky Bar-Association Member No.
847 87 , in person and through counsel, moves this Court for leave to resign
under terms of permanent disbarment. The Kentucky Bar Association has no
objection to Longmeyer’s motion.

I. BACKGROUND.

Longmeyer was charged with and pled guilty to one count of bribery in
Violation of 18 U.S.C_. § 666(a)(1)(B). Following Longmeyer’s April 2016 guilty
plea, the KBA temporarily suspended him from the practice of law pursuant to
Supreme Court Rule (SCR) 3.166. That suspension remains in effect.

Longmeyer’s federal charge arose from actions he took while serving as
Secretary of the Personncl Cabinet. According to the Information and Plea
Agreement in the federal criminal case, Longmeyer, who was responsible for
administration of the Kentucky Employees"Health Plan (KEHP), received

$212,500 in illegal “kickbacks” from a consultant who provided services to

Humana and Anthem through KEHP. In September 2016, the federal court
accepted Longmeyer’s plea, sentenced him to 70 months incarceration, and
ordered him to pay $203,500 in restitution.

Approximately one month after Longmeyer entered into the plea
agreement, the Inquiry Commission issued a complaint stating that Longmeyer
violated SCR 3. 130(8.4)(b) (“It is professional misconduct for a lawyer to:
commit a criminal act that reflects adversely on the lawyer’s honesty,
trustworthiness or fitness as a lawyer in other respects”). No formal charges
have been issued. However, Longmeyer acknowledges that there is sufficient
evidence to support formal charges and to support a finding that he violated at
least SCR 3.130(8.4)(b). Therefore, Longmeyer seeks leave to resign under
terms of permanent disbarment

II. ANALYSIS.

Based on our review of the record, the severity of the conduct in which
Longmeyer engaged, and our disciplinary precedent, we agree that permanent
disbarment is appropriate. Therefore, we grant Longmeyer’s motion to resign
from the KBA under terms of permanent disbarment.

lt is therefore, ORDERED that:

l. Movant, Timothy Michael Longmeyer, KBA No. 847 87 is permanently
disbarred from the practice of law in the Commonwealth of Kentucky.
Disbarment shall commence on the date of this order.

2. Pursuant to SCR 3.390, Respondent, if he has not already done so, shall, '

within ten days from the entry of this Opinion and Order, notify all

2

clients in writing of his inability to represent them, and notify all courts
in which he has matters pending of his suspension from the practice of
law, and furnish copies of said letters of notice to the Office of Bar
Counsel, assuming that this is necessary given that he is currently
suspended from the practice of law and given his statement that he was
not practicing law at the time the events in question took place;
Pursuant to SCR 3.390, Respondent shall, to the extent possible and
necessary, immediately cancel and cease any advertising activities in
which he is engaged, assuming that this is necessary given that he is
currently suspended from the practice of law and given his statement
that he was not practicing law at the time the events in question took
place;

In accordance with SCR 3.450, Respondent is directed to pay the costs of
this action in the amount of $64.80, for which execution may issue from

this Court upon finality of this Opinion and Order.

CHI USTICE

All sitting. All concur.

ENTERED: March 23, 2017.